IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                       April 20, 2016 Session

AMANDA GILREATH, ET AL. v. CHATTANOOGA-HAMILTON COUNTY
              HOSPITAL AUTHORITY, ET AL.

                    Appeal from the Circuit Court for Hamilton County
                     No. 12C219    Ward Jeffrey Hollingsworth, Judge


                   No. E2015-02058-COA-R3-CV-FILED-JUNE 15, 2016


This is a medical malpractice action1 in which the plaintiffs filed suit against the
defendant hospital. The defendant hospital requested summary judgment. The trial court
granted summary judgment and dismissed the action. We affirm.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Affirmed; Case Remanded


JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which CHARLES D.
SUSANO, JR., J. and D. MICHAEL SWINEY, C.J., joined.

Jimmy W. Bilbo and Brent McIntosh, Cleveland, Tennessee, for the appellants, Amanda
Gilreath and Jason Gilreath.

Arthur P. Brock and Drew H. Reynolds, Chattanooga, Tennessee, for the appellee,
Chattanooga-Hamilton County Hospital Authority, individually and d/b/a Erlanger
Health System.




1
  Tennessee Code Annotated section 29-26-101 now defines most all cases occurring in a medical context
as “health care liability actions.” The statute specifies that such an action “means any civil action,
including claims against the state or a political subdivision thereof, alleging that a health care provider or
providers have caused an injury related to the provision of, or failure to provide, health care services to a
person, regardless of the theory of liability, on which the action is based. . . .” Acts 2011, ch. 510, § 8.
Effective April 23, 2012, the term “health care liability” replaced “medical malpractice” in the Code.
Acts 2012, ch. 798. The provisions of the revised statute do not apply to this action, as the injuries at
issue here accrued before October 1, 2011.
                                            OPINION

                                I.      BACKGROUND

       On February 1, 2011, Amanda Gilreath presented to Chattanooga-Hamilton
County Hospital Authority d/b/a Erlanger Health System (“Erlanger”) in Chattanooga,
Tennessee, complaining of low back pain, an inability to urinate, and numbness of her
lower extremities. She advised the medical providers, including the nurses and
emergency room physicians, that she had received a diagnosis of cauda equina syndrome2
from her chiropractor. Anuj Parikh, M.D. and Jared Shell, M.D., provided treatment but
failed to recognize her symptoms as suggestive of cauda equina syndrome. She was
discharged from the hospital with instruction to increase her fluid consumption to treat a
possible impacted kidney stone. Her condition worsened, causing her to experience loss
of bladder and bowel function and the ability to walk. She was later diagnosed with
cauda equina syndrome by physicians practicing in a different hospital.

        On February 1, 2012, Mrs. Gilreath and her husband, Jason Gilreath, (collectively
“Plaintiffs”) filed suit against Erlanger, a governmental entity hospital. Plaintiffs alleged
that the failure to timely and adequately diagnose Mrs. Gilreath‟s condition caused her
further injury. They claimed (1) that Erlanger was liable for the actions of Drs. Parikh
and Shell pursuant to the doctrine of respondeat superior; (2) that Erlanger breached its
contract, whether express or implied, to provide adequate treatment, instruments, and
facilities fit for the intended use; and (3) that she would not have been injured absent
Erlanger‟s negligence, thereby supporting the application of the doctrine of res ipsa
loquitur. Erlanger responded by denying wrongdoing and asserting that the action was
governed by the Tennessee Government Tort Liability Act (“the GTLA”), codified at
Tennessee Code Annotated section 29-20-101, et seq. Erlanger claimed that pursuant to
the GTLA, it was not “subject to vicarious liability for the alleged acts or omissions of
independent contractor physicians under the doctrines of actual agency, apparent or
ostensible agency, or respondeat superior.”

       Plaintiffs filed an expert witness disclosure, identifying Kenneth Stein, M.D., a
physician and professor of emergency medicine at the St. Louis University Health
Sciences Center, as an expert witness. The disclosure provided, in pertinent part, as
follows:



2
  Cauda equina syndrome is defined as “a group of symptoms that are caused by compression of the
cauda equina and include pain in the lower back and legs, weakness and numbness in the groin, buttocks
and legs, and impaired functioning of the bladder and bowel.” Merriam-Webster Online Dictionary
(2016) (www.merriamwebster.com (derived from Merriam-Webster‟s Collegiate Dictionary 11th ed.))).
                                                 -2-
      [Dr. Stein] is expected to testify that he is familiar with the recognized
      standard of acceptable professional practice in the profession and the
      specialty thereof that the defendants practice in the community of
      [Chattanooga and in] a similar community at the time the injury to [Mrs.
      Gilreath] occurred and at the time the wrongful action occurred. [Dr. Stein]
      is familiar with the recognized standard of acceptable professional practice
      expected of emergency room physicians [in Chattanooga] and in similar
      communities at the time the negligence occurred. [Dr. Stein] is further
      expected to testify that . . . the defendants acted with less than or failed to
      act with ordinary and reasonable care in accordance with such standard(s)
      in the profession and in the specialty thereof of the defendants in
      [Chattanooga] and in a similar community at the time of the wrongful
      action and injury to [Mrs. Gilreath]. [Dr. Stein] is also expected to testify
      that as a direct and proximate result of the defendants‟ negligent act or
      omission, [Mrs. Gilreath] suffered injuries which would not otherwise have
      occurred.

Plaintiffs further advised Erlanger that Dr. Stein would specifically testify that Mrs.
Gilreath‟s symptoms were suggestive of cauda equina syndrome and that the failure to
perform a Magnetic Resonance Imaging (“MRI”) or other diagnostic test was below the
recognized standard of care.

        Erlanger responded with its own expert witness disclosure, identifying Richard
Serra, M.D. and James Killeffer, M.D. FAANS as potential expert witnesses. Erlanger
advised Plaintiff that Dr. Serra was expected to testify that Drs. Parikh and Shell
complied with the applicable standard of care. Specifically, Dr. Serra was expected to
testify that the emergency room physicians did not breach the applicable standard of care
by failing to perform an MRI or other diagnostic test, by failing to diagnose and provide
treatment for cauda equina syndrome, or by discharging Mrs. Gilreath. Dr. Killeffer was
likewise expected to testify that the alleged failure to properly diagnose and provide
treatment for cauda equina syndrome “did not significantly change Mrs. Gilreath‟s
outcome” and that the decision to discharge her “did not cause her to suffer injuries that
would not otherwise have occurred.” Dr. Killeffer was further expected to testify that “it
would be mere speculation to state that Mrs. Gilreath would have undergone a less
protracted course of recovery if she had been diagnosed with cauda equina syndrome.”

       Erlanger filed two motions for summary judgment, one on August 19, 2014, and
another on September 10, 2014. Erlanger argued that summary judgment on the breach
of contract claim was warranted because the evidence was insufficient to establish the
claim by expert testimony. Erlanger argued that Dr. Stein was not familiar with the
standard of care applicable to Erlanger and that he was not expected to testify that
                                           -3-
Erlanger failed to provide safe facilities, instruments, or treatment or that Mrs. Gilreath
sustained her injuries as a result of such failure. Erlanger further argued that

       [Dr. Stein] should be precluded from testifying as to the standard of care
       applicable to Erlanger or offering opinions relating thereto because there is
       no indication that he is sufficiently familiar with the standard of care
       applicable to Erlanger or that he would be able to give relevant testimony.

Relative to the vicarious liability claims, Erlanger asserted that summary judgment was
warranted because Drs. Parikh and Shell were not employees of Erlanger within the
meaning of Tennessee Code Annotated section 29-20-107(a).3

       Meanwhile, the parties continued to engage in discovery. Dr. Stein was deposed
on September 25, 2014. His deposition testimony exceeded the parameters set forth in
the expert witness disclosure. Specifically, he offered the following three criticisms of
the care and treatment received by Mrs. Gilreath: (1) failure to order an MRI or other
diagnostic test; (2) failure to order a neurological or neurosurgical consult; and (3) a
potential failure of the hospital personnel to inform the treating physicians of a 90 cc
urine output upon catheterization. Erlanger moved to exclude the undisclosed opinion
regarding the alleged negligence of hospital personnel. The court entered an order in
which it permitted Erlanger to pursue additional discovery but offered Plaintiffs the
option of withdrawing the testimony. Plaintiffs filed a motion for new trial and/or a
motion to alter or amend the order. The court never issued a ruling on this motion.

      On May 5, 2015, Plaintiffs responded to the motions for partial summary
judgment. Relative to the breach of contract claim, Plaintiffs asserted that Dr. Stein was

3
 (a) Any person who is not an elected or appointed official or a member of a board, agency or
commission shall not be considered an employee of a governmental entity for purposes of this chapter
unless the court specifically finds that all of the following elements exist:
        (1)       The governmental entity itself selected and engaged the person in question to
        perform services;
        (2)       The governmental entity itself is liable for the payment of compensation for the
        performance of such services and the person receives all of such person‟s compensation
        directly from the payroll department of the governmental entity in question;
        (3)       The person receives the same benefits as all other employees of the governmental
        entity in question including retirement benefits and the eligibility to participate in
        insurance programs;
        (4)       The person acts under the control and direction of the governmental entity not
        only as to the result to be accomplished but as to the means and details by which the
        result is accomplished; and
        (5)       The person is entitled to the same job protection system and rules, such as civil
        service or grievance procedures, as are other persons employed by the governmental
        entity in question.
                                                       -4-
qualified to render an expert opinion and testify as to the applicable standard of care as
applied to Erlanger and that they had presented sufficient evidence to establish their
claims. They also attached portions of Dr. Stein‟s deposition testimony and an affidavit
in which Dr. Stein recounted his deposition testimony and reaffirmed the statements in
the disclosure. He provided that he was familiar with the applicable standard of care as
applied to Erlanger and asserted that Erlanger breached its duty to provide reasonable
care by failing to provide a safe facility and treatment. Relative to the vicarious liability
claims, Plaintiffs again asserted that Erlanger was liable for the actions of its emergency
room physicians pursuant to the doctrine of respondeat superior and the loaned servant
doctrine. They further asserted that Erlanger was likewise liable for the actions of its
other employees or agents, including the nurses that provided treatment to Mrs. Gilreath.

       Erlanger responded that the proffered evidence was insufficient to survive its
properly supported motions for summary judgment. Erlanger provided that neither the
expert witness disclosure nor Dr. Stein‟s deposition testimony established that Dr. Stein
was familiar with the applicable standard of care as applied to Erlanger, a hospital or
hospital emergency room. Erlanger further asserted that an independent duty to provide
reasonable care may not be imposed because a hospital may only act through its agents.
Erlanger claimed that the additional, undisclosed, and unformulated criticism of the
hospital personnel were not included in the expert witness disclosure.

        Following a hearing, the court granted summary judgment and dismissed the suit
with prejudice. Relative to Plaintiffs‟ claim for breach of contract, the court found that
Plaintiffs failed to present “sufficient proof to establish that Erlanger, as a hospital, was in
any way negligent.” The court also found that there was “no clear indication that Dr.
Stein is familiar with the standard of care for a hospital such as Erlanger.” Relative to the
vicarious liability claim, the court held that Erlanger could not be held liable for the
negligence of the treating physicians pursuant to the GTLA when it was undisputed that
the treating physicians were not hospital employees. The court continued,

       [Tennessee Code Annotated section 29-20-205] removes governmental
       immunity only for the negligence of employees of a governmental agency
       such as Erlanger. Nowhere does the act remove immunity for the acts of
       agents. Therefore, even if [Plaintiffs] raised an issue of fact that the doctors
       may have been [an] agent, Erlanger‟s immunity from suit remains.

The court addressed Plaintiffs‟ claim of negligence committed by the hospital personnel
as follows:

       There is also some reference in [Plaintiffs‟] response to Erlanger‟s motions
       that nurses or other healthcare providers may be liable for some sort of
                                              -5-
      negligence. [Plaintiffs] go on to argue that Erlanger may be vicariously
      liable for the alleged negligence of those unidentified nurses. - - The
      [c]ourt could not find in the materials submitted in regard to these motions,
      one mention of a specific nurse or any act or omission by any nurse or other
      healthcare provider at Erlanger in regard to [Mrs. Gilreath]. The only
      argument [Plaintiffs] make is that there may be claims that someone, at
      some time, may have done something wrong. [Tennessee Code Annotated
      section] 20-16-101(b) does not allow [Plaintiffs] to hope that something
      may turn up at some time to defeat the summary judgment motion.

(Emphasis added.).

       Plaintiffs filed a motion to alter or amend the court‟s judgment, alleging that they
had presented sufficient evidence to withstand summary judgment. They further asserted
that the court failed to properly consider the application of the doctrine of res ipsa
loquitur and whether Erlanger could be held liable for the actions of its nurses or other
employees, not just its treating physicians. The trial court denied the motion, finding as
follows:

      The sole [d]efendant in this case is Erlanger. That is, without a doubt, a
      [medical malpractice] case. While the claim may be couched in terms of
      contract, the question is whether [Plaintiffs] have produced sufficient
      evidence to sustain a claim that Erlanger failed to meet the standard of care
      required of a hospital. The contract Erlanger had with [Mrs. Gilreath] in
      this case is to provide care and services that comport with the standard of
      care. The evidence [Plaintiffs] are required to produce is expert testimony.

      As noted in the [c]ourt‟s previous order, Dr. Stein‟s expert disclosure states
      he is familiar with the standard of care applicable to emergency room
      physicians. The physicians are not defendants. Nowhere in the designation
      does Dr. Stein offer an opinion that Erlanger fell below the standard of care
      for hospitals. As noted previously, there is some vague reference that some
      unknown nurse may have failed to notify the emergency room physicians.
      Dr. Stein admits he added those “opinions” the night before or the day of
      his deposition, but there is no evidence that point[s] to Erlanger.

      Therefore, the Plaintiffs‟ motion to alter or amend is Denied.

This timely appeal followed.



                                           -6-
                                     II.    ISSUES

      We consolidate and restate the issues on appeal as follows:

      A.      Whether the order should be vacated and the case remanded based
      upon the court‟s failure to address all issues and include a proper recitation
      of the legal and factual grounds supporting its decision.

      B.    Whether the court erred in granting summary judgment and
      dismissing the action with prejudice.

                             III.   STANDARD OF REVIEW

      The appropriate summary judgment standard to be applied is as follows:

      [W]hen the moving party does not bear the burden of proof at trial, the
      moving party may satisfy its burden of production either (1) by
      affirmatively negating an essential element of the nonmoving party‟s claim
      or (2) by demonstrating that the nonmoving party‟s evidence at the
      summary judgment stage is insufficient to establish the nonmoving party‟s
      claim or defense.

Rye v. Women’s Care Center of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015)
(emphasis in original). When a properly supported motion is made, “the nonmoving
party „may not rest upon the mere allegations or denials of [its] pleading,‟ but must
respond, and by affidavits or one of the other means provided in [Rule 56 of the
Tennessee Rules of Civil Procedure], set forth specific facts‟ at the summary judgment
stage „showing that there is a genuine issue for trial.‟” Id. at 265 (quoting Tenn. R. Civ.
P. 56.06). Summary judgment “shall be rendered forthwith if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04.

      “We review a trial court‟s ruling on a motion for summary judgment de novo,
without a presumption of correctness.” Rye, 477 S.W.3d at 250 (citations omitted). “In
doing so, we make a fresh determination of whether the requirements of [Rule 56] have
been satisfied.” Id. (citations omitted). We must view all of the evidence in the light
most favorable to the nonmoving party and resolve all factual inferences in the
nonmoving party‟s favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008).



                                           -7-
                                 IV.    DISCUSSION

                                           A.

       As a threshold issue, Plaintiffs ask this court to vacate the grant of summary
judgment and remand this case for reconsideration because the order appealed from did
not contain the legal grounds supporting the grant of summary judgment on each issue
raised. Rule 56.04 of the Tennessee Rules of Civil Procedure provides, in pertinent part,

      The trial court shall state the legal grounds upon which the court denies or
      grants the motion, which shall be included in the order reflecting the court‟s
      ruling.

We agree with Plaintiffs that the order granting summary judgment did not specifically
address each doctrine or theory raised by Plaintiffs.

      In such cases, our Supreme Court offered the following guidance,

      The changes to Tenn. R. Civ. P. 56.04 were intended to address two
      concerns. First, they reflect the growing awareness of both the Advisory
      Commission and this Court that explanations of the basis for judicial
      decisions promote respect for and acceptance of not only the particular
      decision but also for the legal system. Second, skeletal orders containing
      no explanation of the reasons for granting the summary judgment were
      complicating the ability of the appellate courts to review the trial court‟s
      decision. See, e.g., Church v. Perales, 39 S.W.3d 149, 157 (Tenn. Ct. App.
      2000) (noting that skeletal orders lacking a statement of grounds required
      appellate courts to “perform the equivalent of an archeological dig [to]
      endeavor to reconstruct the probable basis for the [trial] court‟s decision”)
      (quoting Camilo-Robles v. Hoyos, 151 F.3d 1, 8 (1st Cir. 1998)).

      Despite the amendments to Tenn. R. Civ. P. 56.04 making the statement of
      grounds mandatory, the Court of Appeals has been reticent to vacate
      summary judgment orders that plainly do not comply with Tenn. R. Civ. P.
      56.04 and to remand them to the trial court for further consideration. The
      court continues to conduct archeological digs and to review summary
      judgment orders when the basis for the trial court‟s decision can be readily
      gleaned from the record and to remand the case only when their practiced
      eyes cannot discern the grounds for the trial court‟s decision.



                                           -8-
       We readily agree that judicial economy supports the Court of Appeals‟
       approach to the enforcement of Tenn. R. Civ. P. 56.04 in proper
       circumstances when the absence of stated grounds in the trial court‟s order
       does not significantly hamper the review of the trial court‟s decision.
       However, in the future, the resolution of issues relating to a trial court‟s
       compliance or lack of compliance with Tenn. R. Civ. P. 56.04 should also
       take into consideration the fundamental importance of assuring that a trial
       court‟s decision either to grant or deny a summary judgment is adequately
       explained and is the product of the trial court‟s independent judgment.

Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 313-14 (Tenn. 2014).

       Plaintiffs initially alleged in their complaint that (1) that Erlanger was liable for
the actions of Drs. Parikh and Shell pursuant to the doctrine of respondeat superior; (2)
that Erlanger breached its contract, whether express or implied, to provide adequate
treatment, instruments, and facilities fit for the intended use; and (3) that Mrs. Gilreath
would not have been injured absent Erlanger‟s negligence, thereby supporting the
application of the doctrine of res ipsa loquitur. The record reflects that the complaint and
responsive pleadings allege specific acts of negligence, namely the failure to order an
MRI or other diagnostic test and a neurological or neurosurgical consult, in support of
their general request for recovery. These allegations sound in medical malpractice, not
breach of contract or ordinary negligence and are governed by the Tennessee Medical
Malpractice Act (“TMMA”). Estate of French v. Stratford House, 333 S.W.3d 546, 556
(Tenn. 2011), superseded by statute, Tennessee Civil Justice Act of 2011, ch. 510, 2011
Tenn. Pub Acts 1505 (codified at Tenn. Code Ann. § 29-26-101 et seq. (Supp. 2011)), as
recognized in Ellithorpe v. Weismark, 479 S.W.3d 818, 820 (Tenn. 2015). In such cases,
the claimant bears the burden of proving the negligence of the defendant by a
preponderance of the evidence. Tenn. Code Ann. § 29-26-115(d). The court in this case
ultimately granted summary judgment after finding that Erlanger could not be held liable
for the actions of Drs. Parikh and Shell and that Plaintiffs failed to present “sufficient
proof to establish that Erlanger, as a hospital, was in any way negligent.” With these
considerations in mind, we hold that the absence of stated grounds on each issue does not
hamper our review when the decision was adequately explained and was the product of
the court‟s independent judgment. We deny the request to vacate the order and remand
the case for reconsideration.

                                             B.

      Plaintiffs first allege that the court erred in granting summary judgment because
Erlanger is vicariously liable for the injuries caused by Drs. Parikh and Shell. As a
governmental entity hospital, any suit filed against Erlanger is subject to the provisions of
                                            -9-
the GTLA. “The GTLA provides general immunity to [a] governmental entit[y] causing
injury to an individual during the exercise or discharge of [its] duties.” Cunningham v.
Williamson Cnty. Hosp. Dist., 405 S.W.3d 41, 43 (Tenn. 2013) (citing Tenn. Code Ann. §
29-20-201(a)). Immunity may be removed when the injury is caused by the negligence
of a government employee acting within the scope of his or her employment. Tenn. Code
Ann. § 29-20-205. However, “any claim for damages must be brought in strict
compliance with the terms” of the GTLA. Tenn. Code Ann. § 29-20-201(c).

        Plaintiffs concede that neither Dr. Parikh nor Dr. Shell is a governmental
employee within the meaning of the GTLA. Citing Parker v. Vanderbilt University, 767
S.W.2d 412 (Tenn. 1988), Plaintiffs argue that Erlanger remains liable for the acts of its
agents pursuant to the loaned servant doctrine. The doctrine provides that “[a]n
employee of one employer may become the servant of another and shift the liability for
his negligent acts to the second employer.” Parker, 767 S.W.2d at 416. Plaintiffs allege
that liability may be imputed because the treating physicians were servants of Erlanger.

        The facts presented in Parker are inapposite to the facts presented in this case. In
Parker, this court considered whether Vanderbilt University (“Vanderbilt”) could be held
liable for the negligence of its physicians who provided treatment at Nashville General
Hospital (“Nashville General”) pursuant to a contract. Id. at 413. The plaintiffs argued
that they were entitled to recover from Vanderbilt because Tennessee Code Annotated
section 29-26-107(c)4 prevented application of the loaned servant doctrine. Id. at 417.
This court held that the statute did not operate to bar application of the doctrine when the
purpose of the statute “is to prevent the loaned servants from being immune”, not to
prevent the doctors from becoming loaned servants of the hospital. Id. We likewise held
that any negligence committed by the physicians could not be imputed to Vanderbilt. Id.
We did not address whether Nashville General, a governmental entity hospital, could be
held liable for the actions of the physicians as loaned servants or whether the physicians
were employed by Nashville General within the meaning of the GTLA.

       The GTLA establishes that a governmental entity may be held liable for the
negligent acts of its employees. The GTLA further provides that a person “shall not be
considered an employee of a governmental entity” unless certain requirements are met.
Tenn. Code Ann. § 29-20-107(a). Plaintiffs concede that these requirements were not
met. Accordingly, we affirm the court‟s summary dismissal of this claim.



4
  “No governmental entity may extend the immunity granted by this chapter to independent contractors or
other persons or entities by contract, agreement or other means, nor shall the doctrine of borrowed
servants operate to make any person a governmental entity employee for the purpose of immunity who
does not otherwise meet all of the elements set out in this section.”
                                                   - 10 -
       Plaintiffs next allege that the court erred in granting summary judgment because
Erlanger is individually liable for Mrs. Gilreath‟s injuries. They offer three arguments in
support of their claim on appeal, (1) that Mrs. Gilreath would not have been injured
absent Erlanger‟s negligence, thereby supporting application of the doctrine of res ipsa
loquitur; (2) that Erlanger failed to exercise reasonable care in discharging its duties,
thereby supporting application of the doctrine of corporate negligence; and (3) that
Erlanger committed malpractice by failing to provide adequate treatment, instruments,
and facilities fit for the intended use. We shall address each argument in turn.

      The TMMA governs the applicability of the doctrine of res ipsa loquitur in
medical malpractice cases and provides that:

       In a malpractice action as described in subsection (a), there shall be no
       presumption of negligence on the part of the defendant; provided, there
       shall be a rebuttable presumption that the defendant was negligent where it
       is shown by the proof that the instrumentality causing injury was in the
       defendant‟s (or defendants‟) exclusive control and that the accident or
       injury was one which ordinarily doesn‟t occur in the absence of negligence.

Tenn. Code Ann. § 29-26-115(c) (2012). Historically, res ipsa loquitur, defined, in
pertinent part, by Black‟s Law Dictionary, 10th ed., as “the thing speaks for itself,” was
reserved for cases where the act was so obviously negligent that a layperson‟s common
knowledge allowed an inference of negligence. German v. Nichopoulos, 577 S.W.2d
197, 202 (Tenn. Ct. App. 1978), overruled by Seavers v. Methodist Med. Ctr. of Oak
Ridge, 9 S.W.3d 86 (Tenn. 1999). Our Supreme Court later expanded the reach of the
doctrine to include cases that concern complex medical issues that are beyond the
layperson‟s general understanding and that require expert testimony to prove causation,
the standard of care, and/or that the injury does not ordinarily occur in the absence of
negligence. Seavers, 9 S.W.3d at 97. Application of the doctrine is precluded in cases
where evidence of a specific act of negligence is introduced at trial. Hughes v. Hastings,
469 S.W.2d 378, 397 (Tenn. 1971).

       The plaintiffs in this case alleged specific acts of negligence in support of their
claim, namely the failure to order an MRI or other diagnostic test or a consult and
Erlanger‟s failure to provide adequate treatment, instruments, and facilities fit for the
intended use. Accordingly, application of the doctrine of res ipsa loquitur is precluded.

        Plaintiffs failed to argue for the application of the doctrine of corporate negligence
at the trial court level. While review of a grant or denial of summary judgment is de
novo without a presumption of correctness, appellate courts “cannot exercise original
jurisdiction” and act as the “trier-of-fact.” Peck v. Tanner, 181 S.W.3d 262, 265 (Tenn.
                                            - 11 -
2005) (citations omitted); see also Pierce v. Tharp, 461 S.W.2d 950, 954 (Tenn. 1970)
(rejecting appellants‟ “novel” request to adduce proof in support of their motion).
Additionally, a party may not offer a new issue for the first time on appeal. See Lane v.
Becker, 334 S.W.3d 756, 764 (Tenn. Ct. App. 2010) (citing Campbell Cnty. Bd. of Educ.
v. Brownlee-Kesterson, Inc., 677 S.W .2d 457, 466-67 (Tenn. Ct. App. 1984)). “The
jurisprudential restriction against permitting parties to raise issues on appeal that were not
first raised in the trial court is premised on the doctrine of waiver.” Fayne v. Vincent, 301
S.W.3d 162, 171 (Tenn. 2009) (citations omitted). Despite the potential for waiver,
consideration of the doctrine is unnecessary to address the remaining claim of direct
negligence against Erlanger. See Barkes v. River Park Hosp., Inc., 328 S.W.3d 829, 832
(Tenn. 2010) (declining to adopt the doctrine and stating that consideration of the
doctrine was unnecessary to address the direct negligence claim against a hospital).

       The GTLA has been interpreted to permit the filing of a direct negligence claim
against a governmental entity. See generally Limbaugh v. Coffee Med. Ctr., 59 S.W.3d
73, 83-86 (Tenn. 2001) (holding a governmental entity nursing home liable for its direct
negligence in failing to take reasonable precautions to protect its elderly residents),
Pendleton v. Metro. Gov‟t of Nashville & Davidson Cnty., No. M2004-01910-COA-R3-
CV, 2005 WL 2138240, at *3-4 (Tenn. Ct. App. Sept. 1, 2005) (holding that immunity
may be removed based upon a separate claim of negligence against a governmental entity
in a case arising from an intentional tort committed by an employee). The plaintiffs in
this case alleged that Erlanger committed medical malpractice. To survive summary
judgment, Plaintiffs were required to set forth sufficient facts establishing the following
three elements by expert testimony:

       (1)     The recognized standard of acceptable professional practice in the
       profession and the specialty thereof, if any, that the defendant practices in
       the community in which the defendant practices or in a similar community
       at the time the alleged injury or wrongful action occurred;

       (2)    That the defendant acted with less than or failed to act with ordinary
       and reasonable care in accordance with such standard; and

       (3)    As a proximate result of the defendant‟s negligent act or omission,
       the plaintiff suffered injuries which would not otherwise have occurred.

Tenn. Code Ann. § 29-26-115(a). See Barkes, 328 S.W.3d at 833 (“Tennessee law
clearly recognizes that hospitals owe a duty of reasonable care to their patients and may
be directly liable to patients independent of any liability based on the hospital‟s
employees or agents.”).

                                            - 12 -
        Other than conclusory references to Erlanger‟s failure to provide adequate
treatment, instruments, and facilities fit for the intended use, Plaintiffs did not set forth
any specific facts to establish that Erlanger acted with less than or failed to act with
reasonable care or that such failure proximately caused Mrs. Gilreath‟s injuries. To the
contrary, Plaintiffs repeatedly asserted that Mrs. Gilreath‟s injuries were proximately
caused by physician omissions, namely the failure to order a neurological or
neurosurgical consult or an MRI or other diagnostic test. Plaintiffs later claimed that the
hospital personnel‟s failure to inform the physicians of a 90 cc urine output upon
catheterization may have been a contributing factor to Mrs. Gilreath‟s failure to receive
proper treatment. However, these allegations do not establish Erlanger‟s direct
negligence as a hospital. See Barkes, 328 S.W.3d at 834 (holding the hospital directly
liable for its “failure to inform the emergency room health care providers of its policies
and its failure to effectively implement a system of oversight and enforcement of its
policies”). With all of the above considerations in mind, we affirm the grant of summary
judgment and the dismissal of the action in its entirety.

                                  V.     CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such
further proceedings as may be necessary. Costs of the appeal are taxed equally to the
appellants, Amanda Gilreath and Jason Gilreath.


                                                     _________________________________
                                                     JOHN W. McCLARTY, JUDGE




                                            - 13 -